                                                                         C \LLY FILED
UNI TED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      X
UNITED STAT ES OF AMERICA
                                                ORDER
               - v. -
                                                S2 17 Cr . 91   (LAK)
ANULFO OBISPO SIERRA- LEBRON ,

                  Defendant.
                                      X


             WHEREAS ,   with   the   consent   of   the   defendant ,   ANULFO

OBISPO SIERRA- LEBRON ,      the defendant ' s guilty plea allocution was

made before a United States Magistrate Judge on October 30 , 2017 ;

             WHEREAS,    a   transcript of the allocution was made and

thereafter was transmitted to the District Court ; and

             WHEREAS , upon review of that transcript , this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;

             IT IS HEREBY ORDERED that the defendant ' s guilty plea is

accepted .

SO ORDERED :

Dated:       New Yor ~, New York
             March ~ ' 2020
